DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 8/3/2022 are as follows: 
Claim 13 is cancelled by the applicant;
Claims 1-12 and 14-18 are pending;
Claims 1-9 are withdrawn from consideration;
Claims 10-12 and 14-18 are being examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 recites “a minimum circuit flowrate, wherein the minimum circuit flowrate is the greater of the first minimum flowrate and the second minimum flowrate”.  There is no recitation in the original disclosure of a “minimum circuit flowrate” and there is no recitation in the original disclosure of the minimum circuit flowrate being the greater of two minimum flowrates.  The applicant points to paragraphs 45, 46, 65, 70-72, and 85-88 as providing support for the claim amendments.  Paragraph 86 appears to be the only relevant citation for the current limitation.  However, paragraph 86 only states “In an embodiment including more than one chiller, the flowrate may be compared to a minimum flowrate threshold corresponding to each chiller. It will be appreciated that the minimum flowrate threshold for each chiller can be the same, according to an embodiment.”.  There is no discussion of selecting a greater of the two minimum flowrates and then using that selection as a minimum circuit flowrate.  Accordingly, the limitations of “a minimum circuit flowrate, wherein the minimum circuit flowrate is the greater of the first minimum flowrate and the second minimum flowrate” are new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 lines 23-27 and Claim 14 lines 28-32 recite “wherein the controller is configured to control the valve such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet the minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals”. The limitation is contradictory of itself.  The claim requires that the flow through the terminal is modulated regardless of the flow of the bypass line, but then also simultaneously requires that the flow through the bypass line is controlled to meet a minimum flowrate regardless of the flow through the terminals.  It is not possible to control the bypass flow regardless of the terminal while also controlling the terminal regardless of the bypass since the control is achieved by a single three-way valve downstream of the bypass line and terminal unit.  Thus, the two controls can only be achieved in the alternative since a control of the bypass will affect the terminal flow and a control of the terminal flow will affect the bypass flow.  Therefore, the limitation is indefinite.  It is also noted that while Claim 1 is withdrawn from consideration, the same limitation is present in claim 1 and would be indefinite for the same reasons as outlined above if rejoined at some point during prosecution.
Claim 17 recites “minimum flowrate threshold” and Claim 18 recites “the minimum flowrate threshold is a relatively lower one of the first minimum flowrate threshold and the second minimum flowrate threshold”.  It is first unclear if the “minimum flowrate” of claims 17 and 18 is the same as the “minimum circuit flowrate” of claim 14 from which claims 17 and 18 depends from, or if the “minimum flowrate” of claims 17 and 18 is a distinct flowrate in addition to the minimum circuit flowrate of claim 14.  Additionally, claim 18 appears to contradict the limitations of claim 14, wherein claim 18 recites that the minimum flowrate threshold is the lower of the two flowrates.  However, claim 14 outlines the minimum circuit flowrate is the greater of the two flowrates.  Therefore, it is unclear how the minimum flowrates can be both the lower of the two flowrates and the greater of the two flowrates.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aler (US7028768, as previously cited) in view of Takayama (US2012/0006050A1, as previously cited).
Re Claim 10. Aler teaches a fluid circuit for a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising (Figures 1-3): 
an HVACR unit (124a-c) (Figures 1-3; Column 2 lines 57-67); 
a variable (via variable frequency drives 122a-c) flowrate pump (101a-c) (Figures 1-3; Column 2 lines 57-62; Column 4 lines 15-45); 
a plurality of terminals (117a-c) (Figures 1-3; Column 2 lines 57-67, Column 3 lines 1-7); 
at least one of the plurality of terminals (117c) including a bypass line (right line of 117c with valve 116) configured to bypass only said terminal of the plurality of terminals, wherein a portion of a fluid in the fluid circuit flowing through the bypass line bypasses the at least one of the plurality of terminals (Figures 1-3; Column 3 line 52 to Column 4 line 3); 
the at least one of the plurality of terminals including the bypass line having a valve (116) fluidly connected to the at least one of the plurality of terminals (117c) and fluidly connected to the bypass line (right line of 117c with valve 116), the valve is configured such that flow through the at least one of the plurality of terminals is modulated to meet a cooling demand while flow through the bypass is modulated to meet a minimum flowrate, and a flow control state of the fluid through the bypass line is selectively controlled such that at least the minimum flowrate of the process fluid through the HVACR unit is maintained (Figures 1-3; Column 3 lines 35-39 and Column 3 line 52 to Column 4 line 3 teaches modulating flow through the terminals to meet a thermal demand and modulating flow through the bypass line to maintain a minimum flowrate); and 
the controller (121) is configured to monitor a flowrate (via flow sensors 107a-c and pressure sensors 114a, 114c) of the process fluid in the fluid circuit and to control the valve (116) such that the flowrate of the process fluid in the fluid circuit is above the minimum flowrate (Figures 1-3; Column 3 lines 35-40, Column 3 line 52 to Column 4 line 3, Column 4 lines 24-61) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).
Aler teaches the bypass line comprises a valve (Figures 1-3) but fails to specifically teach wherein the valve is downstream of the bypass line and downstream of the at least one of the plurality of terminals with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line; and wherein a controller is configured to control the valve such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet the minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals.
However, Takayama teaches a valve (25a-d) is downstream of a bypass line (27a-d) and downstream of the at least one of the plurality of terminals (26a-d) with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line, the valve is configured such that flow through the at least one of the plurality of terminals is modulated to meet a cooling demand while flow through the bypass is modulated to meet a minimum flowrate (Figure 1; Paragraphs 28, 29, 35, 37, 46-48; It is noted that applicant’s dual modulated valve is a three-way valve, wherein an adjustment to the bypass flow rate will have an effect on the terminal flow rate.  Therefore, in as much as the applicant considers their three way valve as being dually modulated, so too is the valve of Takayama considered dually modulated for the flow control between the two flow paths.). When Takayama’s singular valve is combined with Aler, the resulting combination would be the valve of Takayama would be placed downstream of the bypass and terminal of Aler to control the minimum flow rate through the bypass as taught by Aler and to meet the cooling demand through the terminal as taught by Aler, thereby the controller of Aler would be configured to control the valve of Takayama such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet the minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals.
Therefore, in view of Takayama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the valve of Aler downstream of the bypass and terminal in order to reduce the number of valves needed to control the terminal, thereby reducing cost of manufacturing.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a single valve in place of multiple valves, since it has been held that the use of a one-piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).

Re Claim 14. Aler teaches a fluid circuit for circulating a process fluid in a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising (Figures 1-3): 
a plurality of HVACR units (124a-c), including (Figures 1-3; Column 2 lines 57-67):
a first HVACR (124a) unit having a first minimum flowrate threshold (Figures 1-3; Column 2 lines 57-67); and 
a second HVACR (124b) unit having a second minimum flowrate threshold (Figures 1-3; Column 2 lines 57-67); 
a first variable flowrate pump (101a) (Figures 1-3; Column 2 lines 57-62; Column 4 lines 15-45);
a second variable flowrate pump (101b) (Figures 1-3; Column 2 lines 57-62; Column 4 lines 15-45); 
a plurality of terminals (117a-c) for providing temperature control to a conditioned space within the HVACR system (Figures 1-3; Column 2 lines 57-67, Column 3 lines 1-7), 
at least one of the plurality of terminals (117c) including a bypass line (right line of 117c with valve 116), wherein a portion of the process fluid in the fluid circuit flowing through the bypass line bypasses only the at least one of the plurality of terminals (Figures 1-3; Column 3 line 52 to Column 4 line 3); 
the at least one of the plurality of terminals including the bypass line having a valve (116) fluidly connected to the at least one of the plurality of terminals (117) and fluidly connected to the bypass line (right line of 117c with valve 116), the valve is configured such that flow through the at least one of the plurality of terminals is modulated to meet a cooling demand while flow through the bypass is modulated to meet a minimum circuit flowrate, wherein the minimum circuit flowrate is the greater of the first minimum flowrate and the second minimum flowrate, and a flow control state of the fluid through the bypass line is selectively controlled such that the minimum circuit flowrate of the process fluid through the first HVACR unit and the second HVACR unit is maintained (Figures 1-3; Column 3 lines 35-39 and Column 3 line 52 to Column 4 line 3 teaches modulating flow through the terminals to meet a thermal demand and modulating flow through the bypass line to maintain a minimum flowrate; Column 4 lines 23-45 teaches monitoring the flow through each of the chillers (i.e. HVACR unit) and to make sure each of the minimum flow set points for each chiller is maintained. Thus, the controller of Aler would modulate the bypass to achieve the minimum circuit flowrate. It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113); and 
the controller (121) configured to monitor a flowrate (via flow sensors 107a-c and pressure sensors 114a, 114c) of the process fluid in the fluid circuit and to control valve such that the flowrate of the process fluid in the fluid circuit is above the minimum circuit flowrate (Figures 1-3; Column 3 lines 35-40, Column 3 line 52 to Column 4 line 3, Column 4 lines 24-61) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).
Aler teaches the bypass line comprises a valve (Figures 1-3) but fails to specifically teach wherein the valve is downstream of the bypass line and downstream of the at least one of the plurality of terminals with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line; and wherein the controller is configured to control the valve such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet the minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals.
However, Takayama teaches a valve (25a-d) is downstream of a bypass line (27a-d) and downstream of the at least one of the plurality of terminals (26a-d) with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line, the valve is configured such that flow through the at least one of the plurality of terminals is modulated to meet a cooling demand while flow through the bypass is modulated to meet a minimum flowrate (Figure 1; Paragraphs 28, 29, 35, 37, 46-48; It is noted that applicant’s dual modulated valve is a three-way valve, wherein an adjustment to the bypass flow rate will have an effect on the terminal flow rate.  Therefore, in as much as the applicant considers their three way valve as being dually modulated, so too is the valve of Takayama considered dually modulated for the flow control between the two flow paths.). When Takayama’s singular valve is combined with Aler, the resulting combination would be the valve of Takayama would be placed downstream of the bypass and terminal of Aler to control the minimum flow rate through the bypass as taught by Aler and to meet the cooling demand through the terminal as taught by Aler, thereby the controller of Aler would be configured to control the valve of Takayama such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet the minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals.
Therefore, in view of Takayama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the valve of Aler downstream of the bypass and terminal in order to reduce the number of valves needed to control the terminal, thereby reducing cost of manufacturing.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a single valve in place of multiple valves, since it has been held that the use of a one-piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).

Re Claim 11. Aler as modified by Takayama teach a plurality of the plurality of terminals (Aler 117c; Takayama 26a-d) each include the bypass line (Takayama 27a-d), each bypass line having the valve (Takayama 25a-d) fluidly connected to a respective terminal (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48).  
Re Claim 12. Aler as modified by Takayama teach the valve (Takayama 25a-d) is a three-way valve including an inlet, an inlet from the bypass line, and an outlet (Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48).  
Re Claim 15. Aler as modified by Takayama teach a second of the plurality of terminals includes a second bypass line (Takayama 27a-d) (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48).  
Re Claim 16. Aler as modified by Takayama teach the bypass valve (Aler 116; Takayama 25a-d) but fails to specifically teach the valve is defaulted into a state in which flow through the bypass line is disabled. However, only two finite solutions exist for setting the default state of the bypass valve, namely a default open state and a default closed state.  Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are the valve defaults to an open state to bypass the terminals or the valve defaults to a closed state to open the terminal flow path.  If this leads to the anticipated success, i.e. safe operation of the chiller circuit, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Aler and Takayama’s valve, by trying to set the default state of the bypass valve to closed, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Re Claim 17. Aler as modified by Takayama teach the controller is configured to selectively enable flow through the bypass line by changing the valve to a flow enabled state in which flow through the bypass line is enabled in response to the flowrate as monitored being below a minimum flowrate threshold (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  
Re Claim 18. Aler as modified by Takayama teach the minimum flowrate threshold is a relatively lower one of the first minimum flowrate threshold and the second minimum flowrate threshold (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the reply that “Aler does not disclose modulation of a flow rate at a terminal while controlling this balance valve, or simultaneous independent control of the terminal and bypass flows. Aler thus does not teach or suggest a controller configured to control the valve such that flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet a minimum circuit flowrate regardless of the state of flow through said at least one of the plurality of terminals as recited in claims 10 and 14. Aler further also does not teach or suggest controlling the balance valve 116 using the controller, nor does Aler teach or suggest control of this valve in response to monitoring of the flow rate by the controller. Aler thus does not teach or suggest that the controller is configured to monitor a flowrate of the process fluid in the fluid circuit and to control the flow control state of the bypass line such that the flowrate of the process fluid in the fluid circuit is above the minimum flowrate as recited in claims 10 and 14.”.  Aler teaches in Column 3 line 52 to Column 4 line 3 “Balance valve 116 is installed at the end of the system to reduce thermal stagnation during periods of low flow, and to provide minimum flow through the pump. For example, if the hydronic system illustrated in FIG. 1 had periods of extended light load (e.g., weekend shutdowns), balance valve 116 may be set for low flow to reduce thermal stratification and to allow for a quick start up after shutdown”.  Aler specifically states that the valve 116 is controlled to provide minimum flowrate to the pump.  Further, the recitation states “balance valve 116 may be set”, wherein the “may be set” is indicative of a valve position that is changeable and thus considered to be modulated.  Aler further teaches in Column 3 lines 58-61 that “each of air handling units 117a, 117b, and 117c may contain an internal control valve (not shown) that is modulated in direct proportion to the signal from a room thermostat”.  Thus, the terminals of Aler are each modulated to meet a cooling demand. Therefore, the applicants’ arguments are not found persuasive.
Applicant argues on page 10 of the reply that “the three-way valves of Takayama are not configured such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet a minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Aler already teaches the functionality of modulating valves to meet the cooling demand of the terminal and minimum flowrates through the system (Aler Column 3 lines 52-Column 4 line 3).  Takayama is relied upon to teach that a single valve can be used in place of the two valves of Aler to control fluid flow through a bypass line and fluid flow through a terminal.  When Takayama’s singular valve is combined with Aler, the resulting combination would be the valve of Takayama would be placed downstream of the bypass and terminal of Aler to control the minimum flow rate through the bypass as taught by Aler and to meet the cooling demand through the terminal as taught by Aler.  Therefore, the combined teachings disclose the claimed invention.  Further, it is noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Additionally, the valves 25a-d of Takayama controls the proportion of fluid passing through the bypass line and through the terminal units to thereby control the cooling demand and minimum flowrate of the system.  Thus, the three-way valves of Takayama are configured such that said flow through said at least one of the plurality of terminals is modulated to meet the cooling demand regardless of the state of the flow through the bypass line and said flow through the bypass line is controlled to meet a minimum flowrate regardless of the state of flow through said at least one of the plurality of terminals.  It is further noted that the limitation is indefinite as outlined above.  Therefore, the applicants’ argument is not persuasive.
Applicant further argues on page 10 of the reply that “Takayama also does not teach or suggest a controller that is configured to monitor a flowrate of the process fluid in the fluid circuit and to control the valve such that the flowrate of the process fluid in the fluid circuit is above the minimum flowrate as recited in claims 10 and 14”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Aler already teaches the functionality of modulating valves to meet the cooling demand of the terminal and minimum flowrates through the system (Aler Column 3 lines 52-Column 4 line 3) and a controller that monitors the flowrate of the process fluid (Column 4 lines 23-55).  Takayama is relied upon to teach that a single valve can be used in place of the two valves of Aler to control fluid flow through a bypass line and fluid flow through a terminal.  When Takayama’s singular valve is combined with Aler, the resulting combination would be the valve of Takayama would be placed downstream of the bypass and terminal of Aler to control the minimum flow rate through the bypass as taught by Aler and to meet the cooling demand through the terminal as taught by Aler.  Therefore, the combined teachings disclose the claimed invention.  Further, it is noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763